Title: To George Washington from John Mercereau, 27 September 1780
From: Mercereau, John
To: Washington, George


                        
                            Sir
                            September 27: 1780
                        
                        the Encloed I Receiv’d from New York yesterday, as soon as I Get the Accounts from the Other Correspondent I
                            will Come with them myself this Day he was to Ride out on Long Island if the weather Dont hinder I shall send aperson
                            over to him against he Can get the plan and other Accounts Ready assoon as I Receive them. Shall Loose No time, I Should
                            have Come my Self this time but am Not well Enough to Ride that Distence and want to be here to get the others over I
                            hope you will Receive this timely.
                        Six of Rodneys Ships Lay at the watering place the pilate of the Admirals Ship Says they are to Sail in three
                            or four Days time, your most Obedient Umble Servant
                        
                            John Mercereau

                        
                     Enclosure
                                                
                            
                                Sir
                                Sept. 26th 1780
                            
                            I am Sofar Recovered thanks to Almity God for it as to Be able to walk out as far as
                                the Dock I wish it was in my power to See you at this time as I thinck it would Be Doing my Country particular
                                Service I have Done Every thing in my power in my present Condition to Collect all the news posable the troops to
                                imbarck and which will imbarck this Day Consist Cheafly of Granides and Infantry togeather with Colnl Morrises Coar
                                formerly Detached to the Artilery two Companies from Genl Skinners Coar and two from Generl Robertson’s three hundred
                                Artilery and One hundred and thirty Enginear Carpenters under the Command of Capt. Smith of that Department they have
                                taken near one thousand Baskets Do Pickaxes Do Light Shovels and a Larg Quantity of fashshians to throw Up works in a
                                Instant not a Large Quantity of Shot and Shell which went on Board yesterday General Lesley it is said is to Be the
                                fiting General and it is the oppinyon of Almost Every One that Rhoad Island is the place of theire Distination the
                                troops Amount in all to near Eight Thousand which added to three Ridgts on Board Rodneys fleet will amount to near ten
                                thowsand men Rodney has ordered the Lefortain formerly a french frigat of forty Guns and the Ohio and Gardeloop and
                                Delicy put Into the Dilleware to Be Stationed theire and the Galletian to Cruse Between that and Bermudah they will
                                Sail this Day they troops takes no more then three Schooners and two Sloops of the hors vessels with them and they
                                take none But Artilery hors with them they have sixteen pontoons or Bridge Boats with them Simce takes none of his
                                hors with him the Rainbow is Stationed as a Guard Vessel at the Hook and the  in the North
                                River You
                            
                            
                                Littel D.
                            
                        
                        
                    